1     EVAN FINKEL (100673)                      CALLIE A. BJURSTROM (137816)
      evan.finkel@pillsburylaw.com              callie.bjurstrom@pillsburylaw.com
2     MICHAEL S. HORIKAWA (267014)              PILLSBURY WINTHROP SHAW
      michael.horikawa@pillsburylaw.com         PITTMAN LLP
3     CHAZ M. HALES (324321)                    501 West Broadway, Suite 1100
      chaz.hales@pillsburylaw.com               San Diego, CA 92101-3575
4     PILLSBURY WINTHROP SHAW                   Tel: 619.544.3107; Fax: 619.236.1995
      PITTMAN LLP
5     725 South Figueroa Street, Suite 2800     Attorneys for Plaintiff
      Los Angeles, CA 90017-5406                MICROVENTION, INC.
6     Tel: 213.488.7307; Fax: 213.226.4058
7     SHEILA N. SWAROOP (203,476)               ALEXANDER D. ZENG (317,234)
      Sheila.Swaroop@knobbe.com                 Alexander.zeng@knobbe.com
8     WILLIAM O. ADAMS (259,001)                KNOBBE, MARTENS, OLSON &
      William.adams@knobbe.com                  BEAR, LLP
9     KNOBBE, MARTENS, OLSON &                  1925 Century Park East, Suite 600
      BEAR, LLP                                 Los Angeles, CA 90067
10    2040 Main Street, Fourteenth Floor        Tel: 310.551.3450; Fax: 310.551.3458
      Irvine, CA 92614
11    Tel: 949.760.0404; Fax: 949,760.9502      Attorneys for Defendant,
                                                BALT USA, LLC
12    NICHOLAS A. BELAIR (295,380)
      Nicholas.Belair@knobbe.com
13    KNOBBE, MARTENS, OLSON &
      BEAR, LLP
14    333 Bush Street, 21st Floor
      San Francisco, CA 94104
15    Tel: 415.954.4111; Fax: 415.954.4111
16
                           UNITED STATES DISTRICT COURT
17
                          CENTRAL DISTRICT OF CALIFORNIA
18
                                  SOUTHERN DIVISION
19
     MICROVENTION, INC., a Delaware                 Case No. 8:19-cv-01335-JLS-KES
20   corporation,
                                                    [DISCOVERY DOCUMENT:
21                           Plaintiff,             REFERRED TO MAGISTRATE
                                                    JUDGE KAREN E. SCOTT]
22            vs.
                                                    [PROPOSED] STIPULATED
23   BALT USA, LLC, a Delaware Limited              PROTECTIVE ORDER GOVERNING
     Liability Company,                             THE DESIGNATION AND
24                                                  HANDLING OF CONFIDENTIAL
                             Defendant.             MATERIALS
25
                                                    Honorable Josephine L. Staton
26
27   AND RELATED COUNTERCLAIMS
28
                                              -1-
                                                                   [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                 Case No. 8:19-cv-01335-JLS-KES
1             ORDER GOVERNING THE DESIGNATION AND HANDLING OF
2                                 CONFIDENTIAL MATERIALS
3             The Court hereby enters the following Stipulated Protective Order Governing the
4    Designation and Handling of Confidential Materials (“Protective Order”).
5    1.       A.         PURPOSES AND LIMITATIONS
6             Discovery in this Action is likely to involve production of confidential,
7    proprietary, or private information for which special protection from public disclosure
8    and from use for any purpose other than prosecuting this litigation may be warranted.
9    Accordingly, each of the Parties hereto hereby stipulate to and petition the Court to
10   enter the following Protective Order. The Parties acknowledge that this Order does not
11   confer blanket protections on all disclosures or responses to discovery and that the
12   protection it affords from public disclosure and use extends only to the limited
13   information or items that are entitled to confidential treatment under the applicable legal
14   principles. The Parties further acknowledge, as set forth in Section 13.3 below, that this
15   Protective Order does not entitle them to file confidential information under seal, and
16   that Civil Local Rule 79-5 sets forth the procedures that must be followed and the
17   standards that will be applied when a Party seeks permission from the Court to file
18   material under seal.
19            B.         GOOD CAUSE STATEMENT
20            This Action is likely to involve trade secrets, customer and pricing lists and other
21   valuable research, development, commercial, financial, technical and/or proprietary
22   information for which special protection from public disclosure, from disclosure
23   directly to the other Party’s officers/directors/employees rather than to their Counsel,
24   and from use for any purpose other than prosecution of this Action is warranted. Fed.
25   R. Civ. P. 26(c)(1) does not limit its reach to “trade secrets,” but also allows for
26   protection of “confidential commercial information.” Each Party believes that the
27   disclosure to the public and to their competitors of, among other things, all or some of
28   the information listed below might result in their suffering competitive harm, result in
                                                  -2-
                                                                         [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                       Case No. 8:19-cv-01335-JLS-KES
1    an unfair competitive advantage to their competitors, result in harm to privacy and
2    personal rights of their officers/directors/employees, and result in the unauthorized
3    disclosure of the confidential commercial information of third parties:
4             (a) confidential business information, confidential product information,
5    confidential financial information including profit margins, and sales data, confidential
6    client lists and information, and other confidential and proprietary information, data,
7    processes, forecasts, analyses, intellectual property, techniques, and research and
8    development,
9             (b) information regarding confidential business practices, including marketing
10   strategies, analyses, forecasts, plans and ideas,
11            (c) other confidential research such as consumer and market research, expressly
12   including non-public personal information of consumers, whether produced
13   inadvertently or otherwise,
14            (d) any commercial information implicating privacy rights of third parties,
15            (e) agreements with third parties, including confidentiality provisions, and
16            (f) information otherwise generally unavailable to the public, or which may be
17   privileged or otherwise protected from disclosure under state or federal statutes, court
18   rules, case decisions, or common law.
19            Information shall not be protected by this Protective Order if the information (i)
20   was publicly available or was properly possessed in substantive, material detail by the
21   Receiving Party prior to such Party’s receipt thereof; (ii) became known, prior to the
22   disclosure, to the Receiving Party from a source that had access to the subject materials
23   or information, who had a lawful right to disclose the information, and such disclosure
24   was made without breach of any agreement, including, without limitation, this
25   Protective Order; or (iii) becomes publicly available in significant detail through no
26   fault of the Receiving Party or any attorney or person associated with the Receiving
27   Party.
28
                                                 -3-
                                                                        [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                      Case No. 8:19-cv-01335-JLS-KES
1             Accordingly, to expedite the flow of information, to facilitate the prompt
2    resolution of disputes over confidentiality of discovery materials, to adequately protect
3    information the Parties are entitled to keep confidential, to ensure that the Parties are
4    permitted reasonably necessary uses of such materials in preparation for and in the
5    conduct of trial, to address their handling at the end of the litigation, and serve the ends
6    of justice, to conduct discovery of Non-Parties, including competitors and employees
7    of competitors, this Protective Order for such information is justified in this matter. It
8    is the intent of the Parties that information will not be designated as confidential for
9    tactical reasons and that nothing be so designated without a good faith belief that it has
10   been maintained in a confidential, non-public manner, and there is good cause why it
11   should not be part of the public record of this case.
12   2.       DEFINITIONS
13            2.1        Action: This pending lawsuit with Case No. 8:19-cv-01335-JLS-KES.
14            2.2        Challenging Party: a Party or Non-Party that challenges the designation
15   of information or items under this Protective Order.
16            2.3        “CONFIDENTIAL” Information or Items: all information in whatever
17   form such as oral, written, documentary, tangible, intangible, electronic, or digitized
18   now or hereafter in existence that:
19            (a) is regarded by the Disclosing Party as being confidential, personal, private, or
20   proprietary in nature such that it qualifies for protection under Fed. R. Civ. P.
21   26(c)(1)(G) and/or is the subject of efforts that are reasonable under the circumstances
22   to maintain its secrecy;
23            (b) is protected under the Uniform Trade Secrets Act, California Civil Code
24   section 3426, et. seq., in that such information derives independent economic value,
25   actual or potential, from not being generally known to, and not being readily
26   ascertainable by proper means, by other persons who can obtain economic value from
27   its disclosure or use; and
28            (c) is as specified above in the Good Cause Statement.
                                                    -4-
                                                                         [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                       Case No. 8:19-cv-01335-JLS-KES
1             2.4        “CONFIDENTIAL - ATTORNEYS’ EYES ONLY” Information or
2    Items: Confidential Information or Items that the Designating Party believes in good
3    faith has significant competitive value such that unrestricted disclosure to others would
4    create a substantial risk of serious injury.
5             2.5        Counsel: Outside Counsel of Record and House Counsel (as well as their
6    support staff).
7             2.6        Designating Party: a Party or Non-Party that designates information or
8    items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
9    or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY”.
10            2.7        Disclosure or Discovery Material: all items or information, regardless of
11   the medium or manner in which they are generated, stored, or maintained (including,
12   among other things, testimony, transcripts, and tangible things), that are produced or
13   generated in disclosures or responses to discovery in this matter.
14            2.8        Expert: a person with specialized knowledge or experience in a matter
15   pertinent to the Action who has been retained by a Party or its Counsel to serve as an
16   expert witness or as a consultant in this Action.
17            2.9        House Counsel: attorneys who are employees of a Party to this Action.
18   House Counsel does not include Outside Counsel of Record or any other outside
19   counsel.
20            2.10 Non-Party: any natural person, partnership, corporation, association, or
21   other legal entity not named as a Party to this Action.
22            2.11 Outside Counsel of Record: attorneys who are not employees of a Party
23   to this Action but are retained to represent or advise a Party to this Action and have
24   appeared in this Action on behalf of that Party or are affiliated with a law firm that has
25   appeared on behalf of that Party, and includes support staff.
26            2.12 Party or Parties: any Party to this Action, including all of its officers,
27   directors, employees, consultants, retained experts, and Outside Counsel of Record (and
28   their support staffs).
                                                     -5-
                                                                           [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                         Case No. 8:19-cv-01335-JLS-KES
1             2.13 Patents-in-Suit: U.S. Patent Nos. 8,182,506, 9,414,819, 9,717,500 and
2    10,076,338, and any other patent that may be added to this Action after the date of this
3    Order.
4             2.14 Producing Party: a Party or Non-Party that produces Disclosure or
5    Discovery Material in this Action.
6             2.15 Professional Vendors: persons or entities that provide litigation support
7    services (e.g., photocopying, videotaping, translating, preparing exhibits or
8    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
9    their employees and subcontractors.
10            2.16 Protected Material: any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
12   ONLY”.
13            2.17 Receiving Party: a Party that receives Disclosure or Discovery Material
14   from a Producing Party.
15   3.       SCOPE
16            The protections conferred by this Protective Order cover not only Protected
17   Material (as defined above), but also (1) any information copied or extracted from
18   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
19   Material; and (3) any testimony, conversations, or presentations by Parties or their
20   Counsel that might reveal Protected Material.
21            Any use of Protected Material at trial shall be governed by the orders of the trial
22   Judge. This Protective Order does not govern the use of Protected Material at trial.
23   4.       DURATION
24            Even after final disposition of this Action, the confidentiality obligations imposed
25   by this Protective Order shall remain in effect until a Designating Party agrees otherwise
26   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
27   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
28   and (2) final judgment herein after the completion and exhaustion of all appeals,
                                                  -6-
                                                                         [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                       Case No. 8:19-cv-01335-JLS-KES
1    rehearings, remands, trials, or reviews of this Action, including the time limits for filing
2    any motions or applications for extension of time pursuant to applicable law.
3    5.       DESIGNATING PROTECTED MATERIAL
4             5.1        Exercise of Restraint and Care in Designating Material for Protection.
5    Each Party or Non-Party that designates information or items for protection under this
6    Protective Order must take care to limit any such designation to specific material that
7    qualifies under the appropriate standards. The Designating Party must designate for
8    protection only those parts of material, documents, items, or oral or written
9    communications that qualify so that other portions of the material, documents, items, or
10   communications for which protection is not warranted are not swept unjustifiably
11   within the ambit of this Protective Order.
12            Mass, indiscriminate, or routinized designations are prohibited. Designations that
13   are shown to be clearly unjustified or that have been made for an improper purpose
14   (e.g., to unnecessarily encumber the case development process or to impose
15   unnecessary expenses and burdens on other parties) may expose the Designating Party
16   to sanctions.
17            If it comes to a Designating Party’s attention that information or items that it
18   designated for protection do not qualify for protection, the Designating Party must
19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
20            5.2        Manner and Timing of Designations. Except as otherwise provided in
21   this Protective Order (see, e.g., second paragraph of Section 5.2(a) below), or as
22   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
23   protection under this Protective Order must be clearly so designated before the material
24   is disclosed or produced.
25            Designation in conformity with this Protective Order requires:
26            (a) for information in documentary form (e.g., paper or electronic documents, but
27   excluding transcripts of depositions or other pretrial or trial proceedings), that the
28   Producing Party affix at a minimum, the legend “CONFIDENTIAL” or
                                                    -7-
                                                                         [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                       Case No. 8:19-cv-01335-JLS-KES
1    “CONFIDENTIAL—ATTORNEYS’ EYES ONLY”, to each page that contains
2    protected material. A Party or Non-Party that makes original documents available for
3    inspection need not designate them for protection until after the inspecting Party has
4    indicated which documents it would like copied and produced. During the inspection
5    and before the designation, all of the material made available for inspection shall be
6    deemed “CONFIDENTIAL—ATTORNEYS’ EYES ONLY”. After the inspecting
7    Party has identified the documents it wants copied and produced, the Producing Party
8    must determine which documents, or portions thereof, qualify for protection under this
9    Order. Then, before producing the specified documents, the Producing Party must affix
10   the legend “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
11   ONLY” to each page that contains Protected Material.
12            (b) for testimony given in depositions, that the Designating Party identify the
13   Disclosure or Discovery Material as “CONFIDENTIAL” or “CONFIDENTIAL—
14   ATTORNEYS’ EYES ONLY” either (1) on the record, at any point before the close of
15   the deposition, by so stating on the record and identifying the level of protection desired,
16   or (2) within thirty (30) calendar days after receiving the deposition transcript, by
17   identifying the applicable page and line numbers and identifying the corresponding
18   level of protection. The parties shall presumptively treat all deposition testimony as
19   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” until this thirty (30) day period
20   has elapsed.
21            (c) for information produced in some form other than documentary and for any
22   other tangible items, that the Producing Party affix in a prominent place on the exterior
23   of the container or containers in which the information is stored the legend
24   “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” If only a
25   portion or portions of the information warrants protection, the Producing Party, to the
26   extent practicable, shall identify the protected portion(s).
27            (d) for discovery responses, responses to requests for admission, briefs,
28   memoranda and all other papers sent to the court or to opposing counsel, a Producing
                                                 -8-
                                                                        [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                      Case No. 8:19-cv-01335-JLS-KES
1    Party shall designate such materials as containing “CONFIDENTIAL” information or
2    “CONFIDENTIAL” – ATTORNEYS’ EYES ONLY” information when such papers
3    are served or sent.
4             (e)        for information disclosed at a hearing or trial as “CONFIDENTIAL” or as
5    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, a Party shall designate such
6    information by requesting the Court, at the time the information is proffered or adduced,
7    to receive the information only in the presence of those persons designated to receive
8    such information and court personnel, and to designate the transcript appropriately.
9             5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent
10   failure to designate qualified information or items does not, standing alone, waive the
11   Designating Party’s right to secure protection under this Protective Order for such
12   material. Upon timely correction of a designation, the Receiving Party must make
13   reasonable efforts to assure that the material is treated in accordance with the provisions
14   of this Protective Order.
15   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
16            6.1        Timing of Challenges. Any Party or Non-Party may challenge a
17   designation of confidentiality at any time that is consistent with the Court’s Scheduling
18   Order.
19            6.2        Meet and Confer. The Challenging Party shall initiate the dispute
20   resolution process under Local Rule 37.1 et seq.
21            6.3        The burden of persuasion in any such challenge proceeding shall be on the
22   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
23   to harass or impose unnecessary expenses and burdens on other parties) may expose the
24   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
25   the confidentiality designation, all Parties shall continue to afford the material in
26   question the level of protection to which it is entitled under the Producing Party’s
27   designation until the Court rules on the challenge.
28
                                                     -9-
                                                                           [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                         Case No. 8:19-cv-01335-JLS-KES
1    7.       LEVELS OF CONFIDENTIALITY
2             7.1        Any     information      designated     as     “CONFIDENTIAL”                         or
3    “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” shall be restricted in accordance
4    with the following levels of confidentiality:
5             7.2        Information designated as “CONFIDENTIAL—ATTORNEYS’ EYES
6    ONLY” shall be restricted to viewing, copying by, and disclosure to:
7             (a)        Outside Counsel of Record, including colleagues, staff, outside copying
8    services, document management services and graphic services acting on behalf of the
9    Parties in this matter;
10            (b)        The Court, including all personnel of the Court;
11            (c)        Witnesses during depositions, so long as the witness to whom a Party is
12   seeking to disclose the document was either a recipient or otherwise involved in the
13   creation or transmission of the document. Where it is not stated on the face of the
14   confidential document being disclosed that the witness to whom a Party is seeking to
15   disclose the document was either an author, recipient, or otherwise involved in the
16   creation or transmission of the document, the Party seeking disclosure may nonetheless
17   disclose the confidential document to the witness, provided that: (i) the Party seeking
18   disclosure has a reasonable basis for believing that the witness in fact received or
19   reviewed the document, (ii) the Party seeking disclosure provides advance notice to the
20   Party that produced the document, and (iii) the Party that produced the document does
21   not inform the Party seeking disclosure that the person to whom the Party intends to
22   disclose the document did not in fact receive or lawfully review the document. Nothing
23   herein shall prevent disclosure at a deposition of a document designated
24   “CONFIDENTIAL ATTORNEYS’ EYES ONLY” to the officers or directors, of the
25   Producing Party of such “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
26   information, or to any employee of such Party who has access to such
27   “CONFIDENTIAL ATTORNEYS’ EYES ONLY” information in the ordinary course
28   of such employee’s employment;
                                                     -10-
                                                                            [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                          Case No. 8:19-cv-01335-JLS-KES
1             (d)        Experts and their colleagues, advisors, and secretarial and clerical
2    assistants who are actively assisting in the preparation, evaluation, and trial of this
3    Action (subject to Sections 7.3 and 7.4 below);
4             (e)        professional jury or trial consultants, mock jurors, and Professional
5    Vendors to whom disclosure is reasonably necessary for this Action and who have
6    signed the “Acknowledgment and Agreement to be Bound” attached hereto as Exhibit
7    A;
8             (f)        Court reporters and other persons involved in recording testimony in this
9    Action; and
10            (g)        any mediator or settlement officer, and their supporting personnel mutually
11   agreed upon by any of the Parties engaged in settlement discussions.
12            7.3        Before information designated as “CONFIDENTIAL—ATTORNEYS’
13   EYES ONLY,” or contents thereof, are disclosed to any Expert (see Section 7.2(d)
14   above), counsel for the Party disclosing such information shall provide to the Expert
15   with a copy of this Protective Order, and such Expert must agree (i) to be bound by the
16   terms hereof by signing the “Acknowledgment and Agreement to be Bound” attached
17   hereto as Exhibit A. No disclosure of information designated as “CONFIDENTIAL—
18   ATTORNEYS’ EYES ONLY” shall be made to an Expert until expiration of the
19   opportunity to seek an order of the Court, or ruling thereon, as contemplated in
20   subdivision (a) below, ten (10) business days after the disclosure agreement is provided
21   to the other Party.
22            7.4        Before information designated as “CONFIDENTIAL—ATTORNEYS’
23   EYES ONLY,” or contents thereof, are disclosed to any Expert (see Section 7.2(d)
24   above), the following information must be provided in writing to the Producing Party
25   and received no less than ten (10) business days before the intended date of disclosure
26   to that Expert: (a) the Expert’s name, business title, business address, business or
27   profession, and current employer (if any); (b) the Expert’s current CV; (c) a list of other
28   cases in which the Expert has testified (at trial or by deposition) or submitted sworn
                                                     -11-
                                                                            [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                          Case No. 8:19-cv-01335-JLS-KES
1    written testimony (e.g., by affidavit or declaration) within the last three years; (d) a list
2    of all companies with which the Expert has consulted or by which the Expert has been
3    employed within the last three years; (e) an identification of any past relationship
4    between the Expert and either Party or any of the inventors listed on the face of any of
5    the patents asserted in this action or any of the persons identified by name in paragraphs
6    10-12 of the Complaint (Dkt. No. 1); and (f) a signed copy of the “Acknowledgement
7    and Agreement To Be Bound” (Exhibit A).
8             If the Producing Party objects to disclosure of information designated as
9    “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” to an Expert, the Producing Party
10   shall within ten (10) business days of receipt serve written objections identifying the
11   specific basis for the objection, and particularly identifying all information to which
12   disclosure is objected. Failure to object within ten (10) business days shall authorize
13   the disclosure of information designated as “CONFIDENTIAL—ATTORNEYS’
14   EYES ONLY” to the Expert.
15            As to any objections, the Parties shall attempt in good faith to promptly resolve
16   any objections informally. If the objections cannot be resolved, the Party seeking to
17   make        the     disclosure   to    the   Expert    of   the   information        designated            as
18   “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” shall provide written notice to the
19   Party seeking to prevent such disclosure that the Parties have reached an impasse. The
20   Party       seeking     to   prevent    disclosure     of   the   information       designated             as
21   “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” to the Expert shall then have ten
22   (10) business days to move for an order of the Court preventing the disclosure.
23            In the event that objections are made and not resolved informally and a motion is
24   filed within ten (10) business days: (i) the Party seeking to prevent disclosure of the
25   information designated as “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” to the
26   Expert shall have the burden of proving that disclosure to the Expert is not proper; and
27   (ii) disclosure of information designated as “CONFIDENTIAL—ATTORNEYS’
28
                                                     -12-
                                                                             [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                           Case No. 8:19-cv-01335-JLS-KES
1    EYES ONLY” to the Expert shall not be made except by order of the Court or
2    subsequent agreement of the Parties.
3             In the event that objections are made and not resolved informally but no motion
4    is filed within ten (10) business days, disclosure to the Expert shall be permitted.
5             7.5        No Party shall attempt to depose any Expert unless the Expert is designated
6    by the Party engaging the Expert as a testifying expert, and then only after either (a) the
7    Expert has submitted a declaration, affidavit or other sworn testimony in connection in
8    this Action that is properly the subject of examination by the non-designating Party, or
9    (b) the designating Party has made a disclosure for the Expert in accordance with the
10   timing for disclosure of expert testimony set forth in Federal Rule of Civil Procedure
11   26(a)(2)(d) or other Order of the Court. Notwithstanding the preceding sentence, any
12   Party may depose an Expert as a fact witness provided that the Party seeking such
13   deposition has a good faith, demonstrable basis independent of the disclosure of the
14   Expert made pursuant to the first paragraph of Section 7.4 above, that such Expert
15   possesses facts relevant to this Action, or facts likely to lead to the discovery of
16   admissible evidence; however, such deposition, if it precedes the designation of such
17   Expert by the engaging Party as a testifying expert, shall not include any questions
18   regarding the scope or subject matter of the engagement. In addition, if the engaging
19   Party chooses not to designate the Expert as a testifying expert, the non-engaging Party
20   shall be barred from seeking discovery or trial testimony as to the scope, subject matter
21   or work product resulting from the engagement.
22            7.6        Information designated as “CONFIDENTIAL” shall be restricted to
23   viewing, copying by, and disclosure to:
24            (a)        All “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” persons (see
25   Sections 7.2-7.5 above);
26            (b)        All House Counsel, employees, officers, and directors of each Party of
27   record having a legitimate need to receive the “CONFIDENTIAL” information in order
28   to assist Outside Counsel of Record in representing the Receiving Party. Any House
                                                     -13-
                                                                            [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                          Case No. 8:19-cv-01335-JLS-KES
1    Counsel who receives access to “CONFIDENTIAL” information must first sign an
2    “Acknowledgement and Agreement To Be Bound” attached as Exhibit A. However,
3    it is not necessary that any other employee, officer or director of each Party sign this
4    Protective Order, provided that the Receiving Party has previously notified each
5    employee, officer, and director receiving the “CONFIDENTIAL” information, of the
6    existence of this Protective Order, its terms, and the consequences of an unauthorized
7    disclosure; and
8             (c)        Witnesses or potential witnesses in this Action, so long as the witness to
9    whom a Party is seeking to disclose the document was a recipient or otherwise involved
10   in the creation of the document. Where it is not stated on the face of the confidential
11   document being disclosed that the witness or potential witness to whom a Party is
12   seeking to disclose the document was either a recipient, author, or otherwise involved
13   in the creation or transmission of the document, the Party seeking disclosure may
14   nonetheless disclose the confidential document to the witness or potential witness,
15   provided that: (i) the Receiving Party has a reasonable basis for believing that the
16   witness or potential witness in fact received or reviewed the document, (ii) the
17   Receiving Party provides advance notice to the Party that produced the document, and
18   (iii) the Party that produced the document does not inform the Party seeking disclosure
19   that the witness or potential witness to whom the Party intends to disclose the document
20   did not in fact receive or review the documents. Nothing herein shall prevent disclosure
21   at a deposition of a document designated “CONFIDENTIAL” to the officers or directors
22   of the Producing Party such “CONFIDENTIAL” information, or to any employee of
23   such Party who has access to such “CONFIDENTIAL” information in the ordinary
24   course of such employee’s employment.
25   8.       ACCESS TO AND USE OF PROTECTED MATERIAL
26            8.1        Basic Principles. A Receiving Party may use Protected Material that is
27   disclosed or produced by another Party or by a Non-Party in connection with this Action
28   only for prosecuting, defending, or attempting to settle this Action, and may not
                                                     -14-
                                                                           [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                         Case No. 8:19-cv-01335-JLS-KES
1    otherwise, directly or indirectly, otherwise use, duplicate, disclose, transfer, publish or
2    in any way apply or exploit the Protected Material. Such Protected Material may be
3    disclosed only to the categories of persons and under the conditions described in this
4    Protective Order, and only on a need-to-know basis. When the Action has been
5    terminated, a Receiving Party must comply with the provisions of Section 14 below
6    (FINAL DISPOSITION).
7             Protected Material must be stored, safeguarded, held in confidence, withheld
8    from third parties and maintained by a Receiving Party at a location and in a secure
9    manner that ensures that access is limited to the persons authorized under this Protective
10   Order.
11            8.2         Disclosure   of    “CONFIDENTIAL”         and    “CONFIDENTIAL—
12   ATTORNEYS’ EYES ONLY” Information or Items. Unless otherwise ordered by
13   the Court or permitted in writing by the Designating Party, a Receiving Party may
14   disclose            any   information    or   item    designated     “CONFIDENTIAL”                      or
15   “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only in accordance with Section
16   7 above.
17            8.3         Prosecution Bar. Absent written consent from the Producing Party, any
18   individual who receives access to “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
19   information of a technical nature regarding a Party’s products or future product plans
20   produced by an opposing party in this Action shall not be involved in the prosecution
21   of patents or patent applications relating to any implant delivery device or system
22   intended for the treatment of neurovascular aneurysms and/or the prevention of
23   hemorrhagic stroke, including without limitation the patents asserted in this action and
24   any patent or application claiming priority to or otherwise related to the patents asserted
25   in this action, before any foreign or domestic agency, including the United States Patent
26   and Trademark Office (“the Patent Office”). For purposes of this paragraph,
27   “prosecution” includes directly or indirectly drafting, amending, advising, or otherwise
28   affecting the scope of patent claims. To avoid any doubt, “prosecution” as used in this
                                                    -15-
                                                                           [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                         Case No. 8:19-cv-01335-JLS-KES
1    paragraph does not include, and this Section 8.3 shall not prohibit: (1) representing a
2    party challenging a patent before a domestic or foreign agency (including, but not
3    limited to, a reissue protest, ex parte reexamination or inter partes review); (2)
4    appearing, actively participating, taking discovery, attending/taking depositions,
5    preparing filings, supervising, assisting, and otherwise representing a party in any
6    proceeding challenging a patent before a domestic or foreign agency (including, but not
7    limited to, a reissue protest, ex parte reexamination or inter partes review), provided
8    that the affected individual does not participate or assist in any claim drafting or
9    amendment of claims; (3) representing a party in this Action or any other litigation
10   involving the Patents-in-Suit or any other issued patent, including without limitation
11   advising and consulting on the scope or construction of claims of the issued patent,
12   provided that the affected individual does not participate or assist in any claim drafting
13   or amendment of claims. This Prosecution Bar shall begin when access to
14   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information is first received by
15   the affected individual and shall end two (2) years after final termination of this action.
16   This Prosecution Bar shall apply only to individuals who receive “CONFIDENTIAL-
17   ATTORNEYS’ EYES ONLY” information of a technical nature regarding a Party’s
18   products or future product plans produced by an opposing Party in this Action, and shall
19   not be imputed to other members of the law firm.
20   9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
21            IN OTHER LITIGATION
22            If a Party is served with a subpoena or a court order issued in other litigation or
23   with a subpoena or order in any administrative action or examination being conducted
24   by any local, state or federal agency or authority, that compels disclosure of any
25   information or items designated in this Action as “CONFIDENTIAL” or
26   “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” that Party must:
27            (a) promptly notify in writing the Designating Party. Such notification shall
28   include a copy of the subpoena or court order;
                                                 -16-
                                                                         [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                       Case No. 8:19-cv-01335-JLS-KES
1             (b) promptly notify in writing the party who caused the subpoena or order to issue
2    in the other litigation that some or all of the material covered by the subpoena or order
3    is subject to this Protective Order. Such notification shall include a copy of this
4    Protective Order; and
5             (c) cooperate with respect to all reasonable procedures sought to be pursued by
6    the Designating Party whose Protected Material may be affected.
7             If the Designating Party timely seeks a protective order, the Party served with the
8    subpoena or court order shall not produce any information designated in this Action as
9    “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” before a
10   determination by the court from which the subpoena or order issued, unless the Party
11   has obtained the Designating Party’s permission. The Designating Party shall bear the
12   burden and expense of seeking protection in that court of its confidential material and
13   nothing in these provisions shall be construed as authorizing or encouraging a Receiving
14   Party in this Action to disobey a lawful directive from another court.
15   10.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
16            PRODUCED IN THIS ACTION
17            10.1 The terms of this Order are applicable to information produced by a Non-
18   Party in this Action and designated as “CONFIDENTIAL” or “CONFIDENTIAL—
19   ATTORNEYS’ EYES ONLY”. Such information produced by Non-Parties in
20   connection with this Action is protected by the remedies and relief provided by this
21   Protective Order. Nothing in these provisions should be construed as prohibiting a Non-
22   Party from seeking additional protections.
23            10.2 In the event that a Party is required, by a valid discovery request in this
24   Action, to produce a Non-Party’s confidential information in its possession, and the
25   Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
26   confidential information, then the Party shall: (1) promptly notify in writing the
27   Requesting Party and the Non-Party that some or all of the information requested is
28   subject to a confidentiality agreement with a Non-Party; (2) promptly provide the Non-
                                                 -17-
                                                                         [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                       Case No. 8:19-cv-01335-JLS-KES
1    Party with a copy of the Protective Order in this Action, the relevant discovery
2    request(s), and a reasonably specific description of the information requested; and (3)
3    make the information requested available for inspection by the Non-Party, if requested.
4             10.3 If the Non-Party fails to seek a protective order from this Court within 14
5    days of receiving the notice and accompanying information, the Receiving Party may
6    produce the Non-Party’s confidential information responsive to the discovery request.
7    If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
8    any information in its possession or control that is subject to the confidentiality
9    agreement with the Non-Party before a determination by the Court. Absent a court order
10   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
11   in this Court of its Protected Material.
12   11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14   Protected Material to any person or in any circumstance not authorized under this
15   Protective Order, the Receiving Party must immediately (a) notify in writing the
16   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
17   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
18   unauthorized disclosures were made of all the terms of this Protective Order, and (d)
19   request such person or persons to execute the “Acknowledgment and Agreement to Be
20   Bound” that is attached hereto as Exhibit A.
21   12.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
22            PROTECTED MATERIAL
23            Pursuant to Federal Rules of Evidence 502(d) and 502(e), and Federal Rule of
24   Civil Procedure 26(b)(5)(B):
25            12.1 The unintentional or inadvertent production of any privileged or work
26   product protected document (including without limitation any Electronically Stored
27   Information (“ESI”)) in this Action shall not constitute a waiver in the pending case or
28   in any other federal or state proceeding.
                                                 -18-
                                                                       [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                     Case No. 8:19-cv-01335-JLS-KES
1             12.2 The Receiving Party shall not use documents that the Producing Party
2    asserts is privileged or work product protected (“Privileged Information”) to challenge
3    the privilege or protection.
4             12.3 Upon written notice of an unintentional production of Privileged
5    Information by the Producing Party, the Receiving Party must promptly return or
6    destroy the specified materials and any copies thereof, and may not use or disclose the
7    information. The Producing Party need not prove the elements of any applicable rule
8    in order to establish inadvertent production or disclosure, and the Receiving Party shall
9    not argue that the Producing Party needs to establish inadvertent disclosure, that the
10   Producing Party failed to take reasonable precautions to prevent disclosure, that the
11   Producing Party failed to take reasonably prompt measures to rectify the error once the
12   Producing Party knew or should have known of the disclosure, that the Producing Party
13   failed to notify the Receiving Party of the claim of privilege or protection within a
14   reasonable time; or otherwise argue that the production or disclosure of Privileged
15   Information as part of a production in this case had the effect of waiving any privilege
16   or protection.
17            12.4 To the extent that the information contained in a document subject to a
18   claim of inadvertent production has already been used in or described in other
19   documents generated or maintained by the Receiving Party, then the Receiving Party
20   will sequester such Privileged Information until the claim has been resolved. If the
21   Receiving Party discloses the specified Privileged Information before being notified of
22   its inadvertent production, then the Receiving Party must take reasonable steps to
23   retrieve the information until the claim is resolved.
24            12.5 If any Receiving Party is in receipt of a document or information from a
25   Producing Party that the Receiving Party has reason to believe was Privileged
26   Information unintentionally produced by the Producing Party, the Receiving Party shall
27   take reasonable, good faith steps to sequester the Privileged Information and to notify
28
                                               -19-
                                                                      [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                    Case No. 8:19-cv-01335-JLS-KES
1    the Producing Party of its production so the Producing Party can make a determination
2    of whether such materials were unintentionally produced.
3             12.6 The Party returning or destroying any unintentionally produced documents
4    or information may move for an order compelling production of some or all of the
5    documents or information to be returned or destroyed, but the fact that the documents
6    or information were produced inadvertently shall not be deemed to be a waiver of any
7    privilege or protection, and shall not be a basis for compelling production. In addition,
8    any motion to compel production of documents or information to be returned or
9    destroyed shall not include or reference the specific contents of the unintentionally
10   produced documents. Nevertheless, nothing in this Order precludes a Receiving Party
11   from challenging the assertion of privilege by motion based on the same grounds that
12   the Receiving Party could have raised if the documents had not been unintentionally
13   produced and a privilege log had been provided instead.
14            12.7 The amount of time and scrutiny the Parties devote to searching for and
15   excluding Privileged Information from their productions is within the sole discretion of
16   each of them. Nothing in this Order will be construed or interpreted to limit or reduce
17   or extend the amount of time or scrutiny that a Party should devote to the review of
18   documents prior to their production to identify and prevent Privileged Information from
19   being disclosed.
20            12.8 The mere production of documents (including without limitation ESI) in
21   this Action as part of a mass production shall not itself constitute a waiver for any
22   purpose.
23            12.9 The Producing Party shall provide a privilege log for any inadvertently
24   produced Privileged Information within ten (10) business days of the written notice of
25   its unintentional production.
26   13.      MISCELLANEOUS
27            13.1 Right to Further Relief. Nothing in this Order abridges the right of any
28   person to seek its modification by the Court in the future.
                                               -20-
                                                                      [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                    Case No. 8:19-cv-01335-JLS-KES
1             13.2 Right to Assert Other Objections. By entry of this Protective Order, no
2    Party waives any right it otherwise would have to object to disclosing or producing any
3    information or item on any ground not addressed in this Protective Order. Similarly, no
4    Party waives any right to object on any ground to use in evidence of any of the material
5    covered by this Protective Order.
6             13.3 Filing Protected Material. A Party that seeks to file under seal any
7    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
8    only be filed under seal pursuant to a court order authorizing the sealing of the specific
9    Protected Material at issue. If a Party's request to file Protected Material under seal is
10   denied by the Court, then the Receiving Party may file the information in the public
11   record unless otherwise instructed by the Court.
12   14.      FINAL DISPOSITION
13            After the final disposition of this Action, as defined in Section 4, within 60 days
14   of a written request by the Designating Party, each Receiving Party must return all
15   Protected Material to the Producing Party or destroy such material. As used in this
16   Section, “all Protected Material” includes all copies, abstracts, compilations,
17   summaries, and any other format reproducing or capturing any of the Protected
18   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
19   must submit a written certification to the Producing Party (and, if not the same person,
20   to the Designating Party) by the 60 day deadline that (1) identifies (by category, where
21   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
22   that the Receiving Party has not retained any copies, abstracts, compilations, summaries
23   or any other format reproducing or capturing any of the Protected Material.
24   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
25   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
26   correspondence, deposition and trial exhibits, expert reports, attorney work product
27   (including without limitation excerpts or extracts of Protected Material incorporated
28   into any privileged memoranda or correspondence), and consultant and expert work
                                                 -21-
                                                                         [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                       Case No. 8:19-cv-01335-JLS-KES
1    product, even if such materials contain Protected Material. Any such archival copies
2    that contain or constitute Protected Material remain subject to this Protective Order as
3    set forth in Section 4 (DURATION).
4             15.        Any violation of this Protective Order may be punished by any and all
5    appropriate measures including, without limitation, contempt proceedings and/or
6    monetary sanctions.
7    ///
8     ///
9    ///
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -22-
                                                                        [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                      Case No. 8:19-cv-01335-JLS-KES
1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2
3    DATED: October 25, 2019       PILLSBURY WINTHROP SHAW
                                   PITTMAN LLP
4
5                                  By:    /s/ Evan Finkel
                                         Evan Finkel
6                                        Evan.Finkel@pillsburylaw.com
                                         Pillsbury Winthrop Shaw Pittman LLP
7                                        725 South Figueroa Street, Suite 2800
                                         Los Angeles, CA 90017-5406
8
9                                        Attorneys for Plaintiff
                                         MICROVENTION, INC.
10
11   DATED: October 25, 2019       KNOBBE, MARTENS, OLSON & BEAR,
                                   LLP
12
13                                 By:    /s/ Sheila N. Swaroop
                                         Sheila N. Swaroop (SBN 203,476)
14                                       Sheila.Swaroop@knobbe.com
                                         Knobbe, Martens, Olson & Bear, LLP
15                                       2040 Main Street, Fourteenth Floor
                                         Irvine, CA 92614
16
                                         Attorneys for Defendant
17                                       BALT USA, LLC
18
19   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
20
21           10/30/2019
     DATED:_________________
22
23   ______________________________________
     United States Magistrate Judge
24
25
26
27
28
                                     -23-
                                                           [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                         Case No. 8:19-cv-01335-JLS-KES
1                                     EXHIBIT A
2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I,     _____________________________            [print   or   type      full        name],           of
4    _________________ [print or type full address], declare under penalty of perjury that I
5    have read in its entirety and understand the Stipulated Protective Order that was issued
6    by the United States District Court for the Central District of California on [date] in the
7    case of MICROVENTION, INC. v. BALT USA, LLC, USDC Case No. 8:19-cv-01335-
8    -JLS (KES). I agree to comply with and to be bound by all the terms of this Stipulated
9    Protective Order and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
11   that I will not disclose in any manner any information or item that is subject to this
12   Stipulated Protective Order to any person or entity except in strict compliance with the
13   provisions of this Stipulated Protective Order. I further agree to submit to the
14   jurisdiction of the United States District Court for the Central District of California for
15   the purpose of enforcing the terms of this Stipulated Protective Order, even if such
16   enforcement proceedings occur after termination of this Action. I hereby appoint
17   __________________________             [print      or     type       full         name]              of
18   _______________________________________ [print or type full address and
19   telephone number] as my California agent for service of process in connection with this
20   action or any proceedings related to enforcement of this Stipulated Protective Order.
21   Date: ______________________________________
22   City and State where sworn and signed: _________________________________
23   Printed name: _______________________________
24   Signature: __________________________________
25
26
27
28
                                               -24-
                                                                       [Proposed] Stipulated Protective Order
     4834-5341-6362.v1                                                     Case No. 8:19-cv-01335-JLS-KES
